Case 2:21-cv-00076-HYJ-PJG ECF No. 25, PageID.201 Filed 07/20/21 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION



RICHARD M. CULLEN, et al.,

         Plaintiffs,
                                                       Case No. 2:21-cv-76
v.
                                                       Hon. Hala Y. Jarbou
CITY OF ST. IGNACE, et al.,

      Defendants.
___________________________________/

                                              ORDER

         According to the Court’s records, Plaintiffs filed their complaint in April 2021. Defendants

answered that complaint on June 22, 2021. Plaintiffs then filed an amended complaint on July 15,

2021. Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure permits amendment of a pleading

once as a matter of course within 21 days after service of a responsive pleading. All other

amendments require the opposing party’s consent or the Court’s leave.

         Because Defendants answered the complaint, it appears that Plaintiffs could have filed an

amended complaint without leave as late as July 13, 2021. They did not do so. And they did not

seek the Court’s leave to file their amended complaint. Also, there is no indication that Defendants

consented to it. Accordingly,

         IT IS ORDERED that Plaintiffs shall, within 7 days of the date of this order, SHOW

CAUSE why the Court should not strike the amended complaint (ECF No. 23) as improperly filed.



Dated:     July 20, 2021                               /s/ Hala Y. Jarbou
                                                       HALA Y. JARBOU
                                                       UNITED STATES DISTRICT JUDGE
